DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,211,426. Although the claims at issue are not identical, they are not patentably distinct from each other because 9 of U.S. Patent No. 11,211,426 recites all of the limitations in claim 1 of the instant application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,211,426. Although the claims at issue are not identical, they are not patentably distinct from each other because 10 of U.S. Patent No. 11,211,426 recites all of the limitations in claim 8 of the instant application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,211,426. Although the claims at issue are not identical, they are not patentably distinct from each other because 16 of U.S. Patent No. 11,211,426 recites all of the limitations in claim 15 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mihajlovic et al. (US Pat. 10,134,457) in view of Annunziata et al. (US Pat. 9,647,200).
Re claim 8, Mihajlovic teaches a device (Figs. 3-5) comprising: 				a magnetoresistive random access memory (MRAM) cell (300) comprising:		a bottom electrode (322);									a magnetic tunnel junction structure (320) electrically coupled to the bottom electrode (322);											a bipolar selector (302) comprising a tunnel junction (Col. 13, lines 29-51), the bipolar selector (302) being aligned with the magnetic tunnel junction structure (320) in a single pillar (300), the bipolar selector (302) electrically coupled to the magnetic tunnel junction structure (320); and									a top electrode (324) electrically coupled to the bipolar selector (302).
Mihajlovic does not explicitly teach the bipolar selector laterally surrounded by an insulating material.
However, Annunziata an MRAM array with multiple memory cells (Figs. 1-7, Col. 5, lines 62-65) and a dielectric material fill (160) laterally surrounding the pillar.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Mihajlovic as taught by Annunziata and have multiple memory cells in a pillar with a dielectric material fill laterally surrounding the pillar in order to be impervious to water and maintain structural integrity during subsequent BEOL and packaging processes (Col. 6, lines 15-20, Annunziata).
Re claim 9, Mihajlovic in view of Annunziata teaches the device of claim 8, wherein the bipolar selector has electrical properties of a Schottky diode (Col. 18, lines 40-50, Mihajlovic).
Re claim 10, Mihajlovic in view of Annunziata teaches the device of claim 8, wherein the bipolar selector (302, Mihajlovic) comprises:					a bottom contact (402);										the tunnel junction (320) over the bottom contact (402); and
a top contact (406) over the tunnel junction (320).
Re claim 13, Mihajlovic in view of Annunziata teaches the device of claim 10, wherein the bottom contact (402, Mihajlovic) and the top contact (406, Mihajlovic) each comprise a non-magnetic conductive material (Col. 15, lines47-49, Mihajlovic).
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mihajlovic et al. (US Pat. 10,134,457) in view of Annunziata et al. (US Pat. 9,647,200).
Re claim 15, Mihajlovic teaches a method (Figs. 3-5) comprising:			forming a bottom electrode (322) over a conductive feature (402) in a substrate (Col. 17, lines 8-10);										forming a magnetic tunnel junction (MTJ) structure (320) over the bottom electrode (322);										forming a bipolar selector (302) over the MTJ structure, the bipolar selector comprising a tunnel junction (Col. 13, lines 29-51); and					Mihajlovic does not explicitly teach depositing a first insulating layer laterally surrounding the bipolar selector.
However, Annunziata an MRAM array with multiple memory cells (Figs. 1-7, Col. 5, lines 62-65) and a dielectric material fill (160) laterally surrounding the pillar.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Mihajlovic as taught by Annunziata and have multiple memory cells in a pillar with a dielectric material fill laterally surrounding the pillar in order to be impervious to water and maintain structural integrity during subsequent BEOL and packaging processes (Col. 6, lines 15-20, Annunziata).
Re claim 16, Mihajlovic in view of Annunziata teaches the method of claim 15, wherein forming the MTJ structure comprises:						depositing functional layers of the MTJ structure (Figs. 3-5, Mihajlovic); and
patterning the functional layers of the MTJ structure to form the MTJ structure in a pillar (Figs. 3-5, Mihajlovic).
Re claim 17, Mihajlovic in view of Annunziata teaches the method of claim 15, wherein forming the bipolar selector comprises:						depositing a bottom contact layer (402, Mihajlovic);						depositing a tunnel junction layer (320);							depositing a top contact layer (406); and						patterning the bottom contact layer (402), tunnel junction layer (320), and top contact layer (406) in a pillar vertically aligned with the MTJ structure (Fig. 4).
Prior art of record
Re claim 1, Mihajlovic et al. (US Pat. 10,134,457) teaches a device (Figs. 3-4) comprising: 												a magnetoresistive random access memory (MRAM) cell (300) comprising: 		a bottom electrode (322); 										a magnetic tunnel junction structure (320) electrically coupled to the bottom electrode (322); a bipolar selector	 (302).									Mihajlovic does not explicitly teach a bipolar selector comprising, in order: a first contact layer, a first interlayer, a tunnel junction layer, a second interlayer, and a second contact layer, the bipolar selector being aligned with the magnetic tunnel junction structure in a single pillar, the bipolar selector electrically coupled to the magnetic tunnel junction structure; and a top electrode electrically coupled to the bipolar selector.
Allowable Subject Matter
Claims 11-12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 11, Mihajlovic in view of Annunziata teaches the device of claim 10, 		yet remains explicitly silent to wherein the bipolar selector further comprises: a first interlayer between the bottom contact and the tunnel junction; and a second interlayer between the top contact and the tunnel junction.
Claim 12 is objected to for at least depending from objected claim 11.
Re claim 14, Mihajlovic in view of Annunziata teaches the device of claim 8, wherein the tunnel junction of the bipolar selector comprises MgO.
Re claim 18, Mihajlovic in view of Annunziata teaches the method of claim 17,	yet remains explicitly silent to further comprising: annealing the bottom contact layer, tunnel junction layer, and top contact layer, the annealing causing a crystallinity of the bottom contact layer and a crystallinity of the top contact layer to align to a crystallinity of the tunnel junction layer.
Re claim 19, Mihajlovic in view of Annunziata teaches the method of claim 17,	yet remains explicitly silent to wherein forming the bipolar selector further comprises: forming a first interlayer interposed between the bottom contact layer and the tunnel junction layer, wherein forming the first interlayer comprises: depositing a first material and oxidizing the first material by introducing oxygen to the first interlayer, depositing the first material and oxidizing the first material by scavenging oxygen atoms from the tunnel junction layer, or scavenging oxygen from the tunnel junction layer to oxidize a portion of the bottom contact layer; and forming a second interlayer interposed between the top contact layer and the tunnel junction layer.
Re claim 20, Mihajlovic in view of Annunziata teaches the method of claim 15,	yet remains explicitly silent to further comprising: after forming the MTJ structure and prior to forming the bipolar selector, etching the MTJ structure to form a MTJ pillar; and depositing a second insulating layer laterally surrounding the MTJ pillar.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically a bipolar selector comprising, in order: a first contact layer, a first interlayer, a tunnel junction layer, a second interlayer, and a second contact layer, the bipolar selector being aligned with the magnetic tunnel junction structure in a single pillar, the bipolar selector electrically coupled to the magnetic tunnel junction structure; and a top electrode electrically coupled to the bipolar selector, for the same reasons as mentioned for claim 1 in the prior art of record above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.				Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        11/28/22